
	
		II
		111th CONGRESS
		1st Session
		S. 1204
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Department of Veterans Affairs
		  Health Care Programs Enhancement Act of 2001 to require the provision of
		  chiropractic care and services to veterans at all Department of Veterans
		  Affairs medical centers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Care Available to All
			 Veterans Act of 2009.
		2.Program for provision
			 of chiropractic care and services to veteransSection 204(c) of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135;
			 38 U.S.C.
			 1710 note) is amended—
			(1)by inserting
			 (1) before The program; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The program shall be carried out at
				not fewer than 75 medical centers by not later than December 31, 2009, and at
				all medical centers by not later than December 31,
				2011.
					.
			
